Title: From George Washington to Major Generals William Heath and John Sullivan, 18 October 1778
From: Washington, George
To: Heath, William,Sullivan, John


          
            Dear Sir
            Head Quarters Fredericksburg 18th October 1778
          
          I have just recd intelligence, bearing strong marks of authenticity, that the enemy mean a total evacuation of New York. Various are the conjectures of their destination. I cannot think that they mean to attempt any thing against Boston considering the danger of carrying a heavy Fleet round Cape Cod at this advanced season; but to be 
            
            
            
            prepared at all events, I had, upon the first intimation of an embarkation, ordered two of the Brigades stationed at Danbury to move Eastward as far as Harford; I shall now order the third to follow. By the time they arrive there we shall probably come at a knowledge of the real intentions of the Enemy. I have communicated all my intelligence in the fullest manner to the Count D’Estaing, that he may make such preparations as circumstances seem to require. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
          
          p.s. Your favr of the 12th has come to hand.
          
        